DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 10, paragraph [0052], line 1, “Error! Reference source not found.2” should read as “FIG. 2”.
Page 11, paragraph [0055], line 1, “Error! Reference source not found.2” should read as “FIG. 2”.
Page 12, paragraph [0061], line 4, “Error! Reference source not found.3” should read as “FIG. 3”.
Page 12, paragraph [0062], line 3, “Error! Reference source not found.3” should read as “FIG. 3”.
Appropriate correction is required.

Claim Objections
Claims 1, 6, 12 and 16 are objected to because of the following informalities:  
Claim 1, page 23, line 6, “the data” should read as “the obtained data”.
Claim 6, page 24, line 5, “the probability of occurrence” should read as “a probability of occurrence”.
Claim 6, page 24, line 7, “the data” should read as “the obtained data”.
Claim 6, page 24, lines 10-11, “the at least one data pattern parameters” should read as “the at least one data pattern parameter”.

Claim 16, page 25, line 6, “the data” should read as “the obtained data”.
Claim 16, page 25, lines 9-10, “the at least one data pattern parameters” should read as “the at least one data pattern parameter”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Wu et al. (U.S. Patent Application Publication No. 2014/0040704 A1), hereinafter referred to as Wu.

Regarding claim 12, Wu discloses: A device, comprising:
at least one memory device (one or more of Flash Device 192); and
a controller (SSD Controller 100) coupled to the at least one memory device (Paragraph [0156]: “SSD Controller 100 is further communicatively coupled via one or more Device Interfaces 190 to NVM 199 including one or more storage devices, such as one or more of Flash Device 192.”), the controller configured to provide a content-aware decoding process configured to reduce a scope of the decoding process (The specification describes content-aware decoding in one example as being implemented by an LDPC decoder. See Spec. ¶ 61 (“A LDPC decoder, named as ICAD (“iterative content aware decoder”), is provided in the arrangements described, wherein the LDPC decoder utilizes a connection between bits from the same symbol.”) 
The Examiner notes the ECC 161 decoder includes at least one LDPC decoder. See Wu ¶ 49 (“In some embodiments, ECC 161 includes one or more decoders (such as LDPC decoders).”); see also id. at 163 (“In some embodiments, ECC 161 implements one or more of: a CRC code; a Hamming code; an RS code; a BCH code; an LDPC code; a Viterbi code; a 
The Examiner finds the ECC 161 decoder located in SSD Controller 100 implementing an LDPC as disclosed in Wu teaches the claimed “controller configured to provide a content-aware decoding process”.), wherein the content-aware decoding process samples a block of data in the one or more memory devices to estimate bit values in the block of data based on a log-likelihood ratio, and wherein the log-likelihood ratio is associated with a number of ones and zeroes in each bit location (Paragraph [0053]: “By way of example, for the estimated distributions abstracted in FIG. 2E, a set of LLR soft-decision information is calculated at each of the five indicated read voltages V0 through V4, including a “nominal” LLR set at V2. Accordingly, each set of calculated LLR soft-decision information corresponds to respective distributions that are shifted (offset) from the estimated distributions by a predefined amount, and each set maps the patterns of observed samples of a given bit (ordered in increasing or decreasing read voltage threshold order) to corresponding log-likelihood ratios that the given bit is a zero or a one. For example, in some embodiments each LLR set corresponds to an assumption that the read-equilibrium point is closest to the corresponding read voltage. These pre-calculated LLR soft-decision information sets enable subsequent “compensation” for corresponding voltage shifts with respect to the estimated distributions, as described further in a section below on bias compensation. According to embodiment, the LLR soft-decision calculations are performed at 5, 10, or another number of read voltage intervals about a nominal read threshold voltage. According to embodiment, the read voltages are spaced at intervals of 0.15-volt, or another voltage offset.”
Paragraph [0055]: “The soft-decision information is biased, however, unless the nominal read threshold about which the samples are taken is a read threshold read-equilibrium point (as described above). If the current read threshold is not the threshold read-equilibrium point, then 
Bias Reduction for Soft-Decision Samples”
Paragraph [0056]: “To obtain unbiased (or at least less-biased) soft-decision information, a first approach is used in some embodiments. Since a zero/one balance of the read unit as sampled at each of the read threshold sampling points is readily identified, the read threshold read-equilibrium point is readily determined (according to embodiment, such as by using linear interpolation). An offset is calculated corresponding to the difference between the determined read threshold read-equilibrium point and the (old, unadjusted) nominal read threshold. Previously determined soft-decision information is enabled to be properly “re-centered” and still used by applying the offset with respect to the voltages at which the soft-decision information was previously sampled (with values larger than 1.0 or less than 0.0 being truncated). This approach requires no additional reads, but produces a differing amount of precision/accuracy for some of the data.”
Paragraph [0063]: “To perform a read using LLR soft-decision information, the SSD controller first determines the estimated distributions in accordance with a predetermined strategy, and then sets read threshold voltages expected to work best in view of the estimated distributions. Setting the read threshold voltages affects the quality of the soft-decision decoding. In some embodiments, the thresholds are set to correspond to the crossing points of the distributions. (E.g., see V2 re the LSB page of the estimated.”
The Examiner notes the LDPC decoder of ECC decoder 161 is a soft-decision capable decoder that receives soft-decision information for determining whether a given bit is a zero or a one during decoding. The Examiner further notes each set of calculated LLR soft-decision information corresponds to respective distributions that are shifted (offset) from the estimated distributions by a predefined amount, and each set maps the patterns of observed samples of a given bit (ordered in increasing or decreasing read voltage threshold order) to corresponding 
Accordingly, the Examiner finds the bias reduction in the soft-decision samples by the LDPC decoder as disclosed in Wu teaches the claimed “content-aware decoding process configured to reduce a scope of the decoding process”.
The Examiner further finds each set of calculated LLR soft-decision information corresponding to respective distributions that are shifted (offset) from the estimated distributions by a predefined amount, and each set of mapped patterns reflecting the observed samples of a given bit to corresponding log-likelihood ratios that the given bit is a zero or a one as disclosed in Wu teaches the claimed “wherein the content-aware decoding process samples a block of data in the one or more memory devices to estimate bit values in the block of data based on a log-likelihood ratio, and wherein the log-likelihood ratio is associated with a number of ones and zeroes in each bit location”.).

Allowable Subject Matter
Claims 1-11 and 16-20 are allowed.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Farhang-Boroujeny et al. (U.S. Patent Application Publication No. 2006/0023636 A1) discloses: A method, comprising:
obtaining data . . . (Claim 16: “A detector for estimating channel data probabilities in a multi-channel communication system comprising: a receiver configured to receive a multi-channel signal and output an observed signal”.);
estimating a probability of data values of the obtained data based on at least one of a [] log-likelihood ratio [estimator] and a [channel data probability] . . . (Claim 16: “a channel data probability estimator coupled to the receiver and coupled to the Gibbs sampler circuit and configured to estimate channel data probabilities from the observed signal and the stochastically selected channel data hypotheses.”
Claim 20: “20. The detector of claim 16 wherein the channel data probability estimator further comprises a log likelihood ratio estimator coupled to the channel data probability estimator and configured to estimate channel data log likelihood ratios from the channel data probabilities.”
The Examiner finds the log likelihood ratio estimator coupled to the channel data probability estimator and configured to estimate channel data log likelihood ratios from the channel data probabilities as disclosed in Farhang-Boroujeny teaches the claimed “estimating a probability of data values of the obtained data based on at least one of a [] log-likelihood ratio [estimator] and a [channel data probability]”.);
. . . performing a decoding process . . . to determine a decoded data set (Claim 21: “The detector of claim 16 further comprising a decoder coupled to the channel data probability estimator and configured to exchange extrinsic information with the channel data probability estimator.”).
However, the Examiner finds Farhang-Boroujeny does not teach or suggest the claimed “obtaining data from a memory; estimating a probability of data values of the obtained data based on at least one of a source log-likelihood ratio and a channel log-likelihood ratio, wherein each bit in the obtained data has an associated log-likelihood ratio; determining at least one data pattern parameter for the data based on the estimating the probability of the data values, 
Independent claims 6 and 16 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 6 and 16 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-5, 7-11 and 17-20 are also allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112